          Case 5:20-cv-02299-EGS Document 54 Filed 07/13/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LIBERTARIAN PARTY OF PENNSYLVANIA, et al.,

Plaintiffs,

v.                                                           Case No. 5:20-cv-2299


TOM WOLF, in his official capacity as Governor
of Pennsylvania, et al.,

Defendants.

                                 PLAINTIFFS' NOTICE OF
                               SUPPLEMENTAL AUTHORITY

        In People Not Politicians v. Clarno, No. 6:20-cv-01053, at 2 (D. Oregon, July 13, 2020)
(attached), the Court concluded that Oregon's strict enforcement of its signature collection rules
during the COVID-19 crisis violated the First Amendment and directed Oregon "to decide to
either allow Plaintiffs initiative on the ballot as presented, or lower the required signature
threshold to 58,789 [from 149,360] and extend the submission deadline to August 17, 2020."
Applying Anderson-Burdick balancing, the Court refused to, per Oregon's suggestion, "suspend
belief in finding that because the Executive Orders did not explicitly ban petition gathering,
Plaintiffs could somehow continue to solicit in-person signatures," id. at 8, found that "Plaintiffs
faced pandemic-related regulations that severely diminished their chances of collecting the
necessary signatures by July 2, 2020," id., found that Oregon, "even when requested, refused to
lower the threshold or alter the turn-in deadline," and because of the lack of "an accommodation
from Defendant" presented the circulators with "an impossible task" such that they "can now
only get their initiative on the November 2020 ballot with an order of relief from this Court." Id.
Oregon's “refus[al] to make reasonable accommodation, during the unprecedented time of the
pandemic, reduced the total quantum of speech" and therefore violated the First Amendment. Id.
at 11.

                                                     Respectfully submitted,

                                                     s/ Drew Gray Miller

                                                     Drew Gray Miller, Esq. PA ID: 207830
                                                     Anderson & Labovitz, LLC
                                                     428 Forbes Ave., Suite 1901
                                                     Pittsburgh, PA 15219
                                                     Mobile: 412-760-3286
                                                     Fax: 412-291-1001
                                                     dmiller@PaLawFirm.com

                                                 1
          Case 5:20-cv-02299-EGS Document 54 Filed 07/13/20 Page 2 of 2




Oliver B. Hall                                       Mark R. Brown
CENTER FOR COMPETITIVE DEMOCRACY                     303 East Broad Street
P.O. Box 21090                                       Columbus, OH 43215
Washington, D.C. 20009                               (614) 236-6590
(202) 248-9294                                       (614) 236-6956 (fax)
oliverhall@competitivedemocracy.org                  mbrown@law.capital.edu

Attorneys for Plaintiffs




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed through the Court’s CM/ECF

system, which will effect service upon all counsel of record.


                                                     /s/Drew Miller
                                                     Drew Miller




                                                2
